                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                             No. C 17-05659 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                      ORDER ON ADMINISTRATIVE
                                                                                                         MOTION TO FILE UNDER SEAL
                                          13   JUNIPER NETWORK, INC.,
                                          14                  Defendant.
                                                                                           /
                                          15
                                          16          In connection with a discovery motion, defendant Juniper Networks, Inc., filed an
                                          17   administrative motion to file under seal Exhibit 1 appended to the motion — which contains
                                          18   excerpts from plaintiff Finjan, Inc.’s first supplemental objections and responses to Juniper’s
                                          19   first set of interrogatories — in its entirety and limited portions of Juniper’s discovery letter
                                          20   brief that reference or quote Exhibit 1 (Dkt. No. 198).
                                          21          In this circuit, courts start with a “strong presumption in favor of access” when
                                          22   deciding whether to seal records. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178
                                          23   (9th Cir. 2006) (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir.
                                          24   2003)). To seal judicial records in connection with a dispositive motion requires “compelling
                                          25   reasons supported by specific factual findings that outweigh the general history of access and
                                          26   the public policies favoring disclosure.” See id. at 1178–79 (quotations and citations omitted).
                                          27   A particularized showing of “good cause,” however, suffices to warrant sealing of judicial
                                          28   records in connection with a non-dispositive motion. Id. at 1179–80.
                                           1          Finjan’s supporting declaration states that the information in connection with Exhibit 1
                                           2   describes Finjan’s confidential licensing practices and license agreements with third parties
                                           3   (Dkt. No. 204 ¶ 3). This order finds that Finjan’s claim of potential competitive harm upon
                                           4   public disclosure is insufficient to show good cause to seal. Juniper’s administrative motion is
                                           5   DENIED. Finjan will be given TWO WEEKS to seek appellate review of this order. Thereafter,
                                           6   absent order from the United States Court of Appeals for the Federal Circuit, Juniper shall file
                                           7   unredacted versions of the aforementioned documents by OCTOBER 25 AT NOON.
                                           8
                                           9          IT IS SO ORDERED.
                                          10
For the Northern District of California




                                          11   Dated: October 9, 2018.
                                                                                                   WILLIAM ALSUP
    United States District Court




                                          12                                                       UNITED STATES DISTRICT JUDGE
                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                               2
